Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18th, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a display control method  (i.e., a process) in claims 27-37, a display control apparatus or an electronic device (i.e., a machine) in claims 21-26, and a computer readable storage medium (i.e. a manufacture) in claim 38.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 21: An electronic device, comprising: 
a processor; and 
a storage device configured to store instructions executed by the processor; 
wherein the processor is configured to perform a display control method for a game screen by executing the executable instruction, wherein a graphical user interface is obtained by executing a software application on a processor of a mobile terminal and rendering on a touch screen of the mobile terminal, contents displayed by the graphical user interface including a game scene and a partial virtual character, and the processor is configured to:
generate a first touch control region on the graphical user interface of the touch screen, and configure the virtual character to perform at least one of displacement and rotation in the game scene according to a first touch operation received by the first touch control region; 
generate a second touch control region on the graphical user interface of the touch screen, and configure a presented visual field of the game scene on the graphical user interface to be changed according to a second touch operation received by the second touch control region, wherein change in the presented visual field of the game scene on the graphical user interface comprises at least one of: a change in a presentation range of the game scene on the graphical user interface, and a change in a presentation angle of the game scene on the graphical user interface; 
detect the second touch operation in the second touch control region, change the presented visual field of the game scene on the graphical user interface according to the second touch operation, and switch between a first-person-view game screen and a third-person-view game screen in response to an initial operation of the second touch operation; and 
detect an end of the second touch operation, and control the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation,
 wherein the processor is further configured to: Page 2 of 19Serial No.: 16/346,141 Amdt. Dated March 28, 2021 Response to FOA on Jan 26, 2021 
control the presented visual field of the game scene on the graphical user interface to be restored to the presented visual field before the second touch operation; or 
control the presented visual field of the game scene on the graphical user interface to be restored to a logically calculated presented visual field calculated according to the presented visual field before the second operation,
wherein at least one of the first touch control region and the second touch control region is a touch control region with no visual indication on the graphical user interface.

The claim elements underlined above, concern Mental Processes including concepts performed in the human mind including observation, evaluation, and judgement and Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a storage device, a touch screen, and a mobile terminal, it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers, smart phones, tablet computers, game consoles, slot machines, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a storage device,  a touch screen, and a mobile terminal amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0085]-[0087]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0085]-[0087]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 22-38 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 21 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Borodovsky et al (US 9,901,824).

Claim 21: Borodovsky  teaches an electronic device, comprising: 
a processor (Borodovsky Figure 1; Col 4:50-5:19); and 
a storage device configured to store instructions executed by the processor (Borodovsky Figure 1; Col 4:50-5:19); 
wherein the processor is configured to perform a display control method for a game screen by executing the executable instruction, wherein a graphical user interface is obtained by executing a software application on a processor of a mobile terminal and rendering on a touch screen of the mobile terminal, contents displayed by the graphical user interface including a game scene and a partial virtual character (Borodovsky Figures 1 & 6a; Col 3:61-4:10, 5:44-67), and the processor is configured to: 
generate a first touch control region on the graphical user interface of the touch screen, and configure the virtual character to perform at least one of displacement and rotation in the game scene according to a first touch operation received by the first touch control region (Borodovsky Figures 6A, 11A-11l: Element 630); 
generate a second touch control region on the graphical user interface of the touch screen, and configure a presented visual field of the game scene on the graphical user interface to be changed according to a second touch operation received by the second touch control region (Borodovsky Figure 6a; Element 625; Col 10:31-59), wherein change in the presented visual field of the game scene on the graphical user interface comprises at least one of: a change in a presentation range of the game scene on the graphical user interface, and a change in a presentation angle of the game scene on the graphical user interface (- teaching user control of camera angle and zooming/presentation range- Borodovsky Col 9:4-42, 10:31-59, 13:20-13:49; Figure 8;); 
detect the second touch operation in the second touch control region, change the presented visual field of the game scene on the graphical user interface according to the second touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59), and switch between a first-person-view game screen and a third-person-view game screen in response to an initial operation of the second touch operation (Borodovsky Figure 6a; Element 628; Col 9:4-42); and 
detect an end of the second touch operation, and control the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation (-Wherein the center of reticle 620 and center point of aim 622 align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59),
 wherein the processor is further configured to: Page 2 of 19Serial No.: 16/346,141 Amdt. Dated March 28, 2021 Response to FOA on Jan 26, 2021 
control the presented visual field of the game scene on the graphical user interface to be restored to the presented visual field before the second touch operation (-Wherein the center of reticle 620 and center point of aim 622 re-align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59); or 
control the presented visual field of the game scene on the graphical user interface to be restored to a logically calculated presented visual field calculated according to the presented visual field before the second operation (-Wherein the center of reticle 620 and center point of aim 622 re-align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59),
wherein at least one of the first touch control region and the second touch control region is a touch control region with no visual indication on the graphical user interface(-Wherein the touch control regions selectively may both display and not display visual indications on the graphical user interface - Borodovsky Col 23:61-24:25; Figures 13I, 13J, 13k; Element 1340).
The prior art of Borodovsky teaches the temporary modification of camera position /visual field responsive to activation of a second region on the touch control(Borodovsky Figure 6a; Element 625; Col 10:31-59) and the ability to modify the view point between a first person and a third person perspective through use of a zoom functionality also selectable on the touch screen(Borodovsky Figure 6a; Element 628; Col 9:4-42).  While the prior art of Borodovsky does not explicitly link the change of view field and view perspective to one another, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have utilized these two player controlled visual modifications together because such would have provided the predictable and expected result of reducing the number of player inputs while enabling the presentation of a first person and third person view perspectives with appropriately modified view field that would be present in the three dimensional presentation and further ensure that both the view field and view perspective were restored to a default presentation when not being actively controlled by the player.


Claim 22: Borodovsky teaches the electronic device according to claim 21, wherein the first touch control region is a virtual joystick control region(Borodovsky Col 18:17-27)..  

Claim 23: Borodovsky teaches the electronic device according to claim 21, wherein the second touch operation is a sliding touch operation(-swiping dragging-Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 24: Borodovsky teaches the electronic device according to claim 23, wherein said processor is further configured to: 
change the presented visual field of the game scene on the graphical user interface according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 25: Borodovsky teaches the electronic device according to claim 23, wherein said processor is further configured to: 
change a position of a virtual camera in the game scene to a preset position(-view point position changes between a zoom/sniper/First person mode and a overview third person mode- Borodovsky  Figures 6A, 8 Col 13:20-49); and 
change a direction of the virtual camera according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 26: Borodovsky teaches the electronic device according to claim 23, wherein the game screen is a first person view game screen, and said processor is further configured to:
 switch the first person view game screen to a third person view game screen(-view point position changes between a zoom/sniper/First person mode and a overview third person mode- Borodovsky  Figures 6A, 8 Col 13:20-49), and change a direction of the presented visual field of a game scene on the graphical user interface according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 27: Borodovsky teaches a display control method for a game screen, wherein a graphical user interface is obtained by executing a software application on a processor of a mobile terminal and rendering Page 3 of 19Serial No.: 16/346,141 Amdt. Dated March 28, 2021 Response to FOA on Jan 26, 2021on a touch screen of the mobile terminal, contents displayed by the graphical user interface including a game scene and a partial virtual character (Borodovsky Figures 1 & 6a; Col 3:61-4:10, 5:44-67), and the method comprising: 
providing a first touch control region on the graphical user interface, and configuring the virtual character to perform at least one of displacement and rotation in the game scene according to a first touch operation received by the first touch control region (Borodovsky Figures 6A, 11A-11l: Element 630); 
providing a second touch control region on the graphical user interface, and configuring a presented visual field of the game scene on the graphical user interface to be changed according to a second touch operation received by the second touch control region (Borodovsky Figures 6A, 11A-11l: Element 625), wherein change in the presented visual field of the game scene on the graphical user interface comprises at least one of: a change in a presentation range of the game scene on the graphical user interface, and a change in a presentation angle of the game scene on the graphical user interface (- teaching user control of camera angle and zooming/presentation range- Borodovsky Col 9:4-42, 10:31-59, 13:20-13:49; Figure 8;); 
detecting the second touch operation in the second touch control region, and changing the presented visual field of the game scene on the graphical user interface according to the second touch operation (Borodovsky Figure 6a; Element 625; Col 10:31-59), and switch between a first-person-view game screen and a third-person-view game screen in response to an initial operation of the second touch operation (Borodovsky Figure 6a; Element 628; Col 9:4-42); and 
detecting an end of the second touch operation, controlling the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation (-Wherein the center of reticle 620 and center point of aim 622 align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59), 
wherein said controlling the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation comprises: 
controlling the presented visual field of the game scene on the graphical user interface to be restored to the presented visual field before the second touch operation (-Wherein the center of reticle 620 and center point of aim 622 re-align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59; or 
controlling the presented visual field of the game scene on the graphical user interface to be restored to a logically calculated presented visual field calculated according to the presented visual field before the second operation (-Wherein the center of reticle 620 and center point of aim 622 re-align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59),
wherein at least one of the first touch control region and the second touch control region is a touch control region with no visual indication on the graphical user interface(-Wherein the touch control regions selectively may both display and not display visual indications on the graphical user interface - Borodovsky Col 23:61-24:25; Figures 13I, 13J, 13k; Element 1340).
The prior art of Borodovsky teaches the temporary modification of camera position /visual field responsive to activation of a second region on the touch control(Borodovsky Figure 6a; Element 625; Col 10:31-59) and the ability to modify the view point between a first person and a third person perspective through use of a zoom functionality also selectable on the touch screen(Borodovsky Figure 6a; Element 628; Col 9:4-42).  While the prior art of Borodovsky does not explicitly link the change of view field and view perspective to one another, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have utilized these two player controlled visual modifications together because such would have provided the predictable and expected result of reducing the number of player inputs while enabling the presentation of a first person and third person view perspectives with appropriately modified view field that would be present in the three dimensional presentation and further ensure that both the view field and view perspective were restored to a default presentation when not being actively controlled by the player.

Claim 28: Borodovsky teaches the display control method for a game screen according to claim 27, wherein the first touch control region is a virtual joystick control region(Borodovsky Col 18:17-27)..  

Claim 29: Borodovsky teaches the display control method for a game screen according to claim 27, wherein the second touch operation is a sliding touch operation(-swiping dragging-Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 30: Borodovsky teaches the display control method for a game screen according to claim 29, wherein said changing the presented visual field of the game scene on the graphical user interface according to the second touch operation comprises: 
changing the presented visual field of the game scene on the graphical user interface according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59). 
 
Claim 31: Borodovsky teaches the display control method for a game screen according to claim 29, wherein said changing the presented visual field of the game scene on the graphical user interface according to the second touch operation comprises: 
changing a position of a virtual camera in the game scene to a preset position(-view point position changes between a zoom/sniper/First person mode and a overview third person mode- Borodovsky  Figures 6A, 8 Col 13:20-49); and
changing a direction of the virtual camera according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 32: Borodovsky teaches the display control method for a game screen according to claim 29, wherein the game screen is a first person view game screen, and said changing the presented visual field of the game scene on the graphical user interface according to the second touch operation comprises: 
switching the first person view game screen to a third person view game screen(-view point position changes between a zoom/sniper/First person mode and a overview third person mode- Borodovsky  Figures 6A, 8 Col 13:20-49), and changing a direction of the presented visual field of a game scene on the graphical user interface according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 33: Borodovsky teaches the display control method for a game screen according to claim 27, wherein the second touch operation is a touch click operation-understood as equivalent to press drag-Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 34: Borodovsky teaches the display control method for a game screen according to claim 33, wherein said changing the presented visual field of the game scene on the graphical user interface according to the second touch operation comprises: 
changing the presented visual field of the game scene on the graphical user interface according to the click position of the touch click operation and the position of a preset point in the second touch control region(Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 35: Borodovsky teaches the display control method for a game screen according to claim 33, wherein said changing the presented visual field of the game scene on the graphical user interface according to the second touch operation comprises: 
changing the presented visual field of the game scene on the graphical user interface according to the click position of the touch click operation and the position of a preset line in the second touch control region(-wherein the preset lines are understood as visual interface elements including center reticle and element 630- Borodovsky Col 9:43-10:3, 15:64-16:17; Figure 11B; Element 630).  

Claim 36: Borodovsky teaches the display control method for a game screen according to claim 27, wherein said providing a second touch control region on the graphical user interface comprises: 
in response to detecting a preset touch operation on the graphical user interface, presenting the second touch control region on the graphical user interface(-Flipping from zoom mode to non-zoom mode provide the additional interface element 625- Borodovsky  Figures 6A, 8 Col 13:20-49).  

Claim 37: Borodovsky teaches the display control method for a game screen according to claim 33, wherein the preset touch operation includes any one of the following: a heavy press, a long press, and a double-click (-wherein in a long press is understood as equivalent to press drag-Borodovsky Col 9:43-10:3, 15:64-16:17)  

Claim 38: Borodovsky teaches a computer readable storage medium stored with a computer program, wherein the display control method for a game screen according to claim 27 is implemented when the computer program is executed by a processor(Borodovsky Figures 1 & 6a; Col 3:61-4:10, 5:44-67).


Response to Arguments
Applicant's arguments filed February 18th, 2022 have been fully considered but they are not persuasive. 

Commencing on pages 1 through 4 of the above dated remarks, the Applicant presents that the claims define patent eligible subject matter under 35 U.S.C. §101 for various reasons including:
(1) that the claimed invention as is proposed as not being directed to a judicial exception because it is not capable of being performed in a human mind or by organizing human activity as amended (Page 3); and
(2) That the claimed interface arrangement represents a practical application under Step 2A prong 2 because it recites “a specific manner of switching the view angle of game screen on the graphical user interface to not only improve the user experience, but also save space on the screen and improve display efficiency of screen”.  The applicant further presents that limitation describe a specific manner of switching the view angle of a game screen on a user interface without the use of an additional control button (Pages 3-4).

Responsive to the preceding arguments presented by the Applicant’s and identified herein above the following responses are noted in corresponding order and including:
 (1)(a) The applicant’s proposal that the claimed invention is not directed to a judicial exception of organization of a human activity because it cannot be performed in a human mind is respectfully non-persuasive as the involvement of computer does not automatically remove an invention from this grouping of abstract idea (MPEP 2106.04(a)(2)(III)(C-D). Additionally, while the invention as amended includes the presentations of different view types including first person & third person perspectives responsive to a user selection these perspectives could readily be presented as conceptual descriptions or through use of a pencil and paper.  Accordingly, the claimed invention does not inherently require the use of a computer environment to be realized and the identified grouping of judicial exception as organization of a human activity is appropriate.  The claimed invention as presented falls under the performance of mental process on a generic computer, in a computer environment and/or wherein the computer is utilized merely as a tool and accordingly is not sufficient to the separation from the identified grouping of judicial exception as proposed.
(2)(a) As noted in the rejection presented herein above, practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.  
If it is the applicant’s position that the claimed invention provides a particular solution to a technological problem and/or improves the underlying technology the court decisions in Data Engine Tech. LLC v. Google LLC 906 F.3d 999; 128 USPQ2d 1381 (Fed Cir. 2018), Core Wireless Licensing v. LG Elecs. Inc. 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018) may be particularly useful in guiding and supporting these arguments.  The Applicant’s remarks, while acknowledging that the claimed interface arrangements have conventional equivalents that similarly provide for switching the view perspective between first and third person, does not particularly identify a technological problem and thus makes it difficult to determine how the claimed invention is intended to provide the solution to the same.  Switching the player view point is not a specific technological problem tied to the underlying computer technology but instead involves merely presenting alternative information to a player, dependent on system input that is admittedly conventionally accomplished through use of a button.   References to the applicant’s claimed interface technique as “improving user experience, saving screen space, improving screen display efficiency” as presented on page 3 of the applicant arguments are subject standards cannot support a proposed improvements over other interface techniques absent an objective comparative metric. 

Continuing on pages 4 through 7 of the above dated remarks, the Applicant traverses the rejection of claims under the applied prior art of Borodovsky as applied under 35 U.S.C. §102 for various reasons including:
(3) The proposal that the prior art teachings of Borodovsky does not teaches the amended features directed to “switch between a first-person-view game screen and a third-person-view game screen in response to an initial operation of the second touch operation” because while the prior art teaches the use of a button for switching between a first-person-view game screen and a third-person-view game screen.  The applicant further proposes that the alternative method of switching the game screen as taught by the prior art of Borodovsky would teach away from the manner of switching as claimed.


Responsive to the preceding the following is noted:
(3)(a) Upon review of the prior art of Borodovsky, it is noted that amended claim features describe an alternative technique or step of transitioning between the first and third view point game screen of Borodovsky utilizing additional inputs received in the prior art of Borodovsky.  This modification of the claimed invention as presented has been rejected as reflected above for representing the obvious modification of the prior art of Borodovsky.  The disclosure of Borodovsky concerning the use of the conventional button for transitioning between the first and third view point game screen does not reasonably support a teaching away as proposed because it does not criticize, discredit, or otherwise discourage the claimed solution.  As the newly presented feature is rendered obvious by the prior art of record, the applicant’s proposed separation between the prior art and claimed invention based thereon is respectfully non-persuasive.

As the presented arguments addressed herein above have been found non-persuasive the incorporation of the same into additional claimed through claim dependency are similarly found non-persuasive in overcoming the rejections of record.
In view of the preceding, the rejection of claims is respectfully maintained as presented herein above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715        

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715